DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-11, 13-16 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Guo 2013/0229763.
Regarding claim 1, Guo discloses an electronic device (100) comprising: a base (10); a cover (11); and a hinge module comprising: a hinge assembly pivoted to the base and the cover (hinge module comprising hinge assembly as depicted Fig 4), wherein the hinge assembly has a push portion (17) and a rotating shaft portion (103), the push portion is connected to the base (Fig 4), and the rotating shaft portion is connected to the cover (Figs 4, 5) and is rotatably connected to the push portion (Fig 7); a support component (177) movably connected to the rotating shaft portion (Fig 7, 8) and leaning against the push portion (at 175, Fig 7); and an elastic component (183 or 185) connected between the rotating shaft portion and the support component (Fig 7), wherein when the cover is unfolded relative to the base (Fig 6), the push portion pushes the support component and drives the elastic component to be extended (Fig 7), so that a support end (1771) of the support component protrudes from the cover (par 0021).
Regarding claim 2, Guo discloses electronic the device according to claim 1, wherein when the cover is folded to the base, the support component is restored by a restoring force of the elastic component, so that the support end of the support component is retracted within the cover (par 0023, Fig 8).
Regarding claim 4, Guo discloses electronic the electronic device according to claim 1, wherein the support component is movably connected to the rotating shaft portion in a radial direction of the rotating shaft portion (see Figs 7, 8).
Regarding claim 5, Guo discloses electronic the electronic device according to claim 1, wherein the push portion has a slot (1753, Fig 5), the slot exposes a segment of the rotating shaft portion (Fig 4), and a connection end of the support component extends into the slot and is connected to the segment of the rotating shaft portion (Fig 8).
Regarding claim 6, Guo discloses electronic the electronic device according to claim 5, wherein the elastic component is located in the slot (Fig 6).
claim 7, Guo discloses electronic the electronic device according to claim 5, wherein the support component has a leaning surface (1775), the leaning surface faces the slot (Fig 4), a width of the leaning surface is greater than a width of the slot (Fig7), and a portion of the leaning surface leans against the push portion (Fig 8).
Regarding claim 9, Guo discloses electronic the electronic device according to claim 1, wherein the hinge module comprises a hinge cover (101) and the hinge cover is connected to the cover and shields the hinge assembly, the support component, and the elastic component (Fig 5).
Regarding claim 10, Guo discloses electronic a hinge module (Fig 1), adapted for an electronic device (100) comprising a base (10) and a cover (11), the hinge module comprising: a hinge assembly pivoted to the base and the cover (hinge module comprising hinge assembly as depicted Fig 4), wherein the hinge assembly has a push portion (17) and a rotating shaft portion (103), the push portion is connected to the base (Fig 4), and the rotating shaft portion is connected to the cover (Fig 4, 5) and is rotatably connected to the push portion (Fig 7); a support component (177) movably connected to the rotating shaft portion (Fig 7, 8) and leaning against the push portion (at 175, Fig 7); and an elastic component (183 or 185) connected between the rotating shaft portion and (Fig 7), wherein when the cover is unfolded relative to the base (Fig 6), the push portion pushes the support component and drives the elastic component to be extended (Fig 7), so that a support end (1771) of the support component protrudes from the cover (par 0021).
Regarding claim 11, Guo discloses the hinge module according to claim 10, wherein when the cover is folded to the base, the support component is restored by a restoring force of the elastic component, so that the support end of the support component is retracted within the cover (par 0023, Fig 8).
Regarding claim 13, Guo discloses the hinge module according to claim 10, wherein the support component is movably connected to the rotating shaft portion in a radial direction of the rotating shaft portion (see Figs 7, 8).
Regarding claim 14, Guo discloses the hinge module according to claim 10, wherein the push portion has a slot (1753, Fig 5), the slot exposes a segment of the rotating shaft portion (Fig 4), and a connection end of the support component extends into the slot and is connected to the segment of the rotating shaft portion (Fig 8).
Regarding claim 15, Guo discloses the hinge module according to claim 14, wherein the elastic component is located in the slot (Fig 6).
claim 16, Guo discloses the hinge module according to claim 14, wherein the support component has a leaning surface (1775), the leaning surface faces the slot (Fig 4), a width of the leaning surface is greater than a width of the slot (Fig 7), and a portion of the leaning surface leans against the push portion (Fig 8).
Regarding claim 18, Guo discloses the hinge module according to claim 10, comprising a hinge cover (101), wherein the hinge cover is connected to the cover and shields the hinge assembly, the support component, and the elastic component (Fig 5).

Allowable Subject Matter
Claims 3, 8, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, the electronic device according to claim 1, wherein the push portion comprises a first portion and a second portion, and an outer diameter of the first portion is smaller than an outer diameter of the second portion, wherein when the cover is folded to the base, the first portion of the push portion leans against the support component, and when the cover is unfolded relative to the 
Claim 8, The electronic device according to claim 1, wherein the support end of the support component has an inclined surface, and when the cover is folded to the base, the inclined surface is flush with an outer surface of the cover. The specific teaching of claim 8, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Claim 12, The hinge module according to claim 10, wherein the push portion comprises a first portion and a second portion, and an outer diameter of the first portion is smaller than an outer diameter of the second portion, wherein when the cover is folded to the base, the first portion of the push portion leans against the support component, and when the cover is unfolded relative to the base, the second portion of the push portion leans against the support component. The specific teaching of claim 12, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Claim 17, The hinge module according to claim 10, wherein the support end of the support component has an inclined surface, and when the cover is folded to the base, the inclined surface is flush with an outer surface of the cover. The specific teaching of claim 17, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                             	Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                                                   June 2, 2021